Citation Nr: 0023537	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia 
(high cholesterol and high triglycerides).  

2.  Entitlement to a higher evaluation for lumbar spinal 
stenosis of L4-5, with pars deficit at right L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a noncompensable disability evaluation for lumbar 
spinal stenosis of L4-5, with pars deficit at right L5.  
Service connection was denied for multiple issues to include 
high cholesterol and high triglycerides.  

By rating decision and supplemental statement of the case 
issued in July 1999, the RO granted entitlement to a 10 
percent disability evaluation for lumbar spinal stenosis of 
L4-5, with pars deficit at right L5.  The denial of service 
connection for hyperlipidemia (high cholesterol and high 
triglycerides) was confirmed and continued.


FINDINGS OF FACTS

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for hyperlipidemia is plausible.  

2.  Throughout this appeal period, the veteran's low back 
disability has been primarily manifested by no more than 
slight limitation of motion with little evidence of pain on 
motion, spasm, weakness or tenderness; moderate lumbosacral 
strain and/or limitation of lumbar motion are not shown.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hyperlipidemia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a disability evaluation in excess of 10 
percent for lumbar spinal stenosis of L4-5, with pars deficit 
at right L5, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hyperlipidemia (high cholesterol and high triglycerides)

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well 
grounded claim is a plausible claim, that is a claim which is 
meritorious on its own or capable of substantiation.  Murphy, 
1 Vet. App. at 81.  Mere allegations in support of a claim 
that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The United States Court of Veterans Appeals (Court) has 
further held that a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.  

The Court has determined that the basic elements of a well 
grounded claim for service connection and the type of 
evidence required to meet each element are as follows:

(1) Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
(2) Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994); and (3) Evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence or presumption that certain disabilities manifest 
within certain periods are related to service); Grottveit v. 
Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

With respect to establishing a well grounded claim the 
doctrine of resolving the benefit of the doubt in favor of a 
claimant, contained in 38 U.S.C.A. § 5107(b) (West 1991), is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); and 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  Likewise, 
the duty to assist in developing evidence in support of a 
claim under 38 U.S.C.A. § 5107(a) does not attach until 
after a well grounded claim is submitted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gowen v. Derwinski, 3 Vet. 
App. 286, 289 (1992); and Grossmand v. Principi, 3 Vet. 
App.  445, 447 (1992).  

A controlling fact in this case is that there is no evidence, 
other than the veteran's contentions, that shows a current 
disability due to hyperlipidemia.  Hyperlipidemia is general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc.  Dorland's Illustrated Medical 
Dictionary 795 (28th ed. 1994).  Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.  61 Federal Register 20445 (May 7, 
1996).  

Moreover, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  

The Board has considered all of the evidence and finds that 
it shows no current diagnosis of a disability with respect to 
the veteran's high cholesterol.  While elevated levels of 
cholesterol are shown during and after service, there is no 
competent medical evidence of actually cardiovascular or 
heart disease or disability.  

In this regard, EKG readings during service were interpreted 
a normal except for an interpretation of sinus bradycardia in 
April 1995.  Indeed, in this case there is no competent 
medical evidence of current heart or cardiovascular disease.  
This includes no competent medical evidence of hypertension 
and hypertension has never been diagnosed.  Likewise, his 
complaints of chest pain during service in April 1996  were 
due of musculoskeletal etiology and not due to angina.  

Under the case law, it is clear that a fundamental element of 
a well grounded claim is competent evidence of "current 
disability."  The Board further finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268, 271-72 (1997).  As 
the Court has held, the regulatory definition of 
"disability" is the "impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

The Board recognizes that the veteran has made an effort to 
submit evidence that his high levels of cholesterol are 
representative of disability which is related to service by 
way of statements and assertions.  However, the Court has 
held that claimants unversed in medicine are not competent to 
make medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability related to his high cholesterol carries no weight.  
See Espiritu v. Derwinski, supra.  

Thus, insofar as the record demonstrates that all of the 
criteria for stating a well-grounded claim have not been met, 
the veteran's claim for service connection for 
hypercholesterolemia must fail.  38 U.S.C.A. § 5107(a).  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995); see also Meyer v. 
Brown, No. 94-850, slip op. (U.S. Vet. App. Oct. 7, 1996) 
(where RO adjudicates on the merits there is an advantage, 
not disadvantage, because it presumably has fulfilled the 
duty to assist under 38 U.S.C.A. § 5107(a) which otherwise 
does not attach to claims that are not well grounded).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, and thus no additional VA 
cardiovascular examination will be conducted, as requested, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Board finds in this case that the veteran did 
not put VA on notice of the existence of any medical evidence 
which would have made the claim plausible.  Under these 
circumstances, the Board concludes that the RO did not fail 
to meet obligations under 38 U.S.C.A. § 5103(a) in this case.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  



Lumbar spinal stenosis of L4-5, with pars deficit at right L5

Background

Service medical records and private treatment records 
obtained from the Northeast Alabama Regional Medical Center 
show treatment for low back pain following a motor vehicle 
and lifting injury in 1994.  Magnetic resonance imaging (MRI) 
taken in October 1994 revealed the presence of stenosis at 
L4-5 with a pars deficit at the right of L5.  However, 
electromyography and nerve conduction studies were 
essentially normal without evidence of radiculopathy.  He 
continued to be seen on occasion for low back pain for the 
remainder of his military service.  These records also 
reflect treatment on occasion for hyperlipidemia.  The 
veteran had a normal clinical evaluation of the spine on 
retirement examination in August 1997.  

On VA general medical examination in October 1997 the 
diagnoses included stenosis of the spinal column at L4-5, 
minimal radiculopathy to both legs, and hypercholesteremia.  

Retiree treatment records received from the service 
department indicate that the veteran was seen on occasion for 
hyperlipidemia in 1998.

On VA hemic disorders examination in June 1999, the veteran 
had no increased jugular venous pulse.  His carotid upstrokes 
are two plus and there are no bruits.  His point of maximal 
impulse was in the mid clavicular line at the fifth 
intercostal space.  He had normal S1 and S2 with no murmurs, 
clicks or gallops.  Femoral, distal and posterior tibial 
pulses were all noted be two plus.  He had no peripheral 
edema.  The diagnosis was hyperlipidemia, requiring 
medications for therapy.  It was noted that the veteran had a 
family history of premature coronary disease, particularly 
occurring in both his mother and father, which in addition to 
his elevated cholesterol placed him at significantly 
increased risk of premature coronary disease himself.  He had 
had a stress test in the past, which was negative and would 
require another in the future.  The examiner further 
commented that the benefit of treating high cholesterol has 
been well documented, even prior to the onset of coronary 
disease with the decrease delay in time until the onset of 
coronary artery disease or other atherosclerotic 
complications.  Therefore, there was no question that the 
veteran should be treated for his cholesterol and should 
follow the modified diet.  In addition, he would benefit from 
consideration of cardiology follow up to direct his risk 
factor profile and be sure that he is optimally treated for 
his hyperlipidemia.

On VA orthopedic examination in June 1999, the veteran 
complained of pain, weakness, stiffness, fatigability and a 
lack of endurance because of his low back disorder.  He took 
800 milligrams of Motrin about twice a week.  He noted 
periods of flare-ups when working on car engines, sitting or 
standing too long; these symptoms were alleviated by laying 
on his side with his leg flexed.  He reported using a brace 
occasionally, when he is going to be very active at work.  On 
physical examination there was very little evidence of 
painful motion, spasm, weakness and tenderness.  He got in 
and out of a chair with ease, and he walked well, without a 
limp.  He wore no brace and carried no cane.  There were no 
postural abnormalities, and the musculature of the back was 
good.  There were no neurological abnormalities.  Lateral 
flexion to the right was achieved to 32 degrees, lateral 
flexion to the left was to 23 degrees, forward flexion was to 
79 degrees, and backward extension was to 24 degrees.  Motion 
was stopped where pain began.  X-rays of the lumbar spine 
revealed that the joint spaces were well maintained with no 
evidence of degenerative disk disease, fracture or 
malalignment.  The diagnosis was arthralgia of the 
lumbosacral spine with loss of function due to pain.  

Analysis

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to consider all regulations which are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  38 C.F.R. § 4.1 (1999) requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (1999) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 (1999) states that, in cases 
of functional impairment, evaluations are to be based upon 
lack of usefulness and a full description of the effects of 
the disability upon a person's ordinary activity.  The 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

At the time of an initial rating, "separate ratings can be 
assigned for separate periods of time based on the facts 
found," a practice known as "staged" ratings."  See Fenderson 
at 126 (citing 38 C.F.R. §§ 3.400, 3.500).  The issue before 
the Board involves an initial rating.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of 38 C.F.R. §§ 4.40 and 
4.45 is appropriate unless the veteran receives the maximum 
schedular evaluation.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

Under the applicable regulations, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior during motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999).

According to the applicable criteria, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, DC 
5292 (1999).

In addition, mild intervertebral disc syndrome requires a 10 
percent disability evaluation.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, DC 5293 (1999).

Moreover, lumbosacral strain with characteristic pain on 
motion requires a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, DC 5295 (1999).

After a contemporaneous review of the record, the Board finds 
that entitlement to a disability evaluation in excess of 10 
percent for service-connected low back disorder.  Although 
the veteran's most recent VA examination shows some 
limitation of motion of the lumbar spine, there was very 
little evidence of painful motion, spasm, weakness, and 
tenderness such as to warrant a 20 percent disability 
evaluation under DC 5292 (moderate limitation of motion), 
5293 (moderate intervertebral disc syndrome with recurring 
attacks or 5295 (lumbosacral strain with muscle spasm on 
extreme forward being or loss of lateral spine motion).  
Consequently, no more than a 10 percent disability evaluation 
is justified during this appeal period.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  With the exception of pain, the evidence shows 
that there are no other functional limitations resulting from 
the veteran's low back disorder.  The Board finds that the 
functional limitations imposed by the low back disorder are 
appropriately compensated by the 10 percent rating assigned 
during this appeal period.

The Board has also considered whether there is any other 
functional limitations imposed by this disorder.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, the 
veteran's complaints of pain, weakness, stiffness, 
fatigability and a lack of endurance because of his low back 
disorder, are not supported by the clinical findings.  
Indeed, the June 1999 VA examiner noted that the veteran 
could get in and out of a chair with ease.  He walked well 
without a limp.  He wore no brace, and carries no cane.  
Additionally, physical examination revealed no postural or 
neurological abnormalities, and the musculature of the back 
was good.  Insofar his remaining treatment records show no 
significant changes in function or pain, the Board is 
satisfied that this 10 percent evaluation adequately 
compensates the veteran.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service- connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

The claim for entitlement to service connection for 
hyperlipidemia is denied as not well grounded.  

Entitlement to a higher disability evaluation for lumbar 
spinal stenosis of L4-5, with pars deficit at right L5, is 
denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



